Inmate Name:               Case: 1:18-cv-01938 DocumentInmate
                                                         #: 75-11
                                                              #:  Filed: 02/05/21 Page
                                                                                  Book ng 1
                                                                                          #: of 1 PageID #:490
                        Orozco, Pedro                                                0193177                                   20150916195
Wednesday, August 08, 2018                                   COOK COUNTY SHERIFF'S OFFICE
10:49:31 AM                                                               BOOKING CARD
Pr soner Type: Pre-Tr a

Bkg Date/T me: 9/16/2015 2:51 PM                   Ha r Co or: B ack                       C t zen Of:      USA
Age:                     37                        Eye Co or: Brown                        B rth P ace:     USA
DOB:                                               He ght:     5 ft 9 n                    Re g on:         Mus m
SSN #:                                             We ght:     160
FBI #:                   505177DB8                 Bu d:       Med um
                                                                                           Ce Locat on:
SID #:                   IL37859950                Comp ex:    L ght Brown
IR #:                    1053080

Arrest Address:
Home Address:                                                     C ty: CHICAGO                       State: IL           Z p: 60624          Phone #:
Emergency Name: Kahe ra Orozco                                 Re at onsh p:


CCOMS Case                    Type                     Docket #                      Current Bond                 Last Court Date          Court ID
 Orozco, Pedro




                 A as Fu Name                          Date of B rth           SSN                  Assoc ated Book ng         Date             A as Type
                 Orozco, Pedro                                                                      20150916195                9/16/2015
                 Orozco, Pedro                                                                      20090053129                10/8/2014




                      Any Information and Reports produced from the Cook County Offender Management System (CCOMS) is for internal distribution only.
                           For an off c a copy of a report from CCOMS, contact the Bus ness Inte gence Un t at CCSO.DataRequest@cookcounty .gov
                                                           CCSAO OROZCO (18-C-1938) 000001
